DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 21 August 2020 in reference to application 16/971,695.  Claims 1-19 or 21 are pending and have ben examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 16, and 21 recite obtaining a simultaneous decorrelation matrix corresponding to a covariance matrix modeling spatial characteristics of source signals. 

Additionally, other than reciting “a processing circuitry,” and “a memory,” or “a computer” or “non-transitory computer readable medium,” the description of the simultaneous decorrelation matrix that is to be obtained is purely a mathematical relationship.  A source signal could be any number vector imaginable.  If a claim limitation, under its broadest reasonable interpretation, amounts to mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a couple of additional elements – “a processing circuitry,” and “a memory” or “a computer” or “non-transitory computer readable medium”. The “a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processing circuitry,” and “a memory” or “a computer” or “non-transitory computer readable medium” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2-6 are also rejected as being directed toward an abstract idea without significantly more.  These claims further limit the abstract idea of claim 1.  
Claim 2 provide additional details of the simultaneous decoration matrix.  However these details no not change the fact that the matrix may be obtained by a human and is a mathematical concept. Thus under similar analysis as in claim 1, claim 2 is directed to an abstract idea.  

The judicial exception of claims 2-6 is not integrated into a practical application as the only additional elements are those found in claim 1, and previously discussed.  Additionally these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as the only additional elements are those found in claim 1, and previously discussed.  Claims 2-6 are not patent eligible.

Claims 7 and 17 recite obtaining a simultaneous decorrelation matrix corresponding to a covariance matrix modeling spatial characteristics of source signals. 
The limitation of obtaining a simultaneous decorrelation matrix corresponding to a covariance matrix modeling spatial characteristics of source signals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing circuitry,” and “a memory” or “a computer” nothing in the claim element precludes the step from practically being performed in the mind.  For example a person could “obtain” the decorrelation matrix by looking it up in a book, or manually calculate the matrix by hand.  If a claim limitation, under its broadest 
Additionally, other than reciting “a processing circuitry,” and “a memory,” or “a computer” the description of the simultaneous decorrelation matrix that is to be obtained is purely a mathematical relationship.  A source signal could be any number vector imaginable.  If a claim limitation, under its broadest reasonable interpretation, amounts to mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a couple of additional elements – “a processing circuitry,” and “a memory” or “a computer”. The “a processing circuitry,” and “a memory” or “a computer” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processing circuitry,” and “a memory” or “a computer” amounts to no more than mere 
 
Claims 8-10 are also rejected as being directed toward an abstract idea without significantly more.  These claims further limit the abstract idea of claim 7.  
Claims 8-10 add additional steps of updating an estimation value, obtaining a simultaneous decorrelation signal, obtaining a vector based on the simultaneous decorrelation signal, obtaining an estimation value of the source signal.  However, similar to the analysis of claim 7, these steps may be performed by a human calculating each of these values manually.  Additionally, similar to the analysis of claim 7, these steps also amount to mathematical relationships.   Thus these claims are directed toward abstract ideas. 
The judicial exception of claims 8-10 is not integrated into a practical application as the only additional elements are those found in claim 7, and previously discussed.  Additionally these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as the only additional elements are those found in claim 7, and previously discussed.  Claims 8-10 are not patent eligible.

Claims 11 and 18 recite obtaining simultaneous observation signal using a simultaneous decorrelation matrix corresponding to a covariance matrix modeling spatial characteristics of source signals. 

Additionally, other than reciting “a processing circuitry,” and “a memory,” or “a computer” the description of the decorrelation signal and the simultaneous decorrelation matrix that is to be obtained is purely a mathematical relationship.  A source signal could be any number vector imaginable.  If a claim limitation, under its broadest reasonable interpretation, amounts to mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites a couple of additional elements – “a processing circuitry,” and “a memory” or “a computer”. The “a processing circuitry,” and “a memory” or “a computer” are recited at a high-level of generality (i.e., as a generic processor performing a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processing circuitry,” and “a memory” or “a computer” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 12-13 are also rejected as being directed toward an abstract idea without significantly more.  These claims further limit the abstract idea of claim 11.  
Claims 12-13 add additional steps of obtaining a vector based on the simultaneous decorrelation signal, obtaining an estimation value of the source signal.  However, similar to the analysis of claim 11, these steps may be performed by a human calculating each of these values manually.  Additionally, similar to the analysis of claim 11, these steps also amount to mathematical relationships.   Thus these claims are directed toward abstract ideas. 
The judicial exception of claims 12 and 13 are not integrated into a practical application as the only additional elements are those found in claim 11, and previously 

Claims 14 and 19 recite obtaining a spatial covariance matrix or a variance parameter based on the covariance matrix. 
The limitation of obtaining a spatial covariance matrix or a variance parameter based on the covariance matrix, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processing circuitry,” and “a memory” or “a computer” nothing in the claim element precludes the step from practically being performed in the mind.  For example a person could “obtain” the the spatial covariance matrix or a variance parameter based on the covariance matrix by looking it up in a book, or manually calculate the matrix  and signal by hand.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, other than reciting “a processing circuitry,” and “a memory,” or “a computer” the description of tthe spatial covariance matrix or a variance parameter based on the covariance matrix that is to be obtained is purely a mathematical relationship.  A source signal could be any number vector imaginable.  If a claim 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a couple of additional elements – “a processing circuitry,” and “a memory” or “a computer”. The “a processing circuitry,” and “a memory” or “a computer” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processing circuitry,” and “a memory” or “a computer” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 15 are also rejected as being directed toward an abstract idea without significantly more.  These claims further limit the abstract idea of claim 1.  

The judicial exception of claim 15 is not integrated into a practical application as the only additional elements are those found in claim 14, and previously discussed.  Additionally these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as the only additional elements are those found in claim 14, and previously discussed.  Claim 15 is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (US PAP 2017/0140771).

Consider claim 14, Taniguchi teaches a signal analysis device (abstract) comprising: 
a memory (0118, RAM); and 
processing circuitry coupled to the memory (0118, CPU) and configured to: 
or/and obtain a variance parameter as a parameter for modeling a variance for each sample point of the source signal based on the covariance matrix subjected to simultaneous decorrelation (OPTIONAL LIMITATION).

Consider claim 15, Taniguchi teaches the signal analysis device according to claim 14, wherein the processing circuitry is further configured to obtain the spatial covariance matrix or/and the variance parameter using an auxiliary function method (0091, calculating covariance matrix for spatial characteristics using auxiliary function).

Consider claim 19, Taniguchi teaches A signal analysis method executed by a computer (abstract), the signal analysis method comprising: 13Docket No. 14923US01 Preliminary Amendment 
 obtaining a spatial covariance matrix as a parameter for modeling a spatial characteristic of a source signal based on a covariance matrix subjected to simultaneous decorrelation obtained from J (J is an integral number equal to or larger than 2) source signals that are present in a mixed manner (0091, calculating covariance matrix for spatial characteristics of target and non-target signals, see 0092-0101 for further calculation details).

Allowable Subject Matter
Claims 1-13, 16-18, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 1, the closest prior art of record, Taniguchi a signal analysis device (abstract) comprising: 
a memory (0118, RAM); and 
processing circuitry coupled to the memory (0118, CPU) and configured to: 
	use a spatial covariance matrix Rj (j is an integral number equal to or larger than 1 and equal to or smaller than J) for modeling spatial characteristics of J (J is an integral number equal to or larger than 2) source signals that are present in a mixed manner (0091, calculating covariance matrix for spatial characteristics of target and non-target signals, see 0092-0101 for further calculation details)…  observation signal vectors based on observation signals acquired at I (I is an integral number equal to or larger than 2) different positions (0095, M microphones in an array).	
	However the prior art of record does not teach or fairly suggest the limitations of “obtain, for a spatial covariance matrix Rj (j is an integral number equal to or larger than 1 and equal to or smaller than J) for modeling spatial characteristics of J (J is an integral number equal to or larger than 2) source signals that are present in a mixed manner, a simultaneous decorrelation matrix P as a matrix in which all PHRP are diagonal matrices, or/and Hermitian transposition PH thereof, as a parameter for decorrelating components corresponding to the J source signals for observation signal 

Claims 2-6 depend on and further limit claim 1 and therefore contain allowable subject matter as well.

Claims 16 and 21 contain similar limitations as claim 1 and therefore contain allowable subject matter as well.

Consider claim 7, the closest prior art of record, Taniguchi a signal analysis device (abstract) comprising: 
a memory (0118, RAM); and 
processing circuitry coupled to the memory (0118, CPU) and configured to: 
	use a spatial covariance matrix Rj (j is an integral number equal to or larger than 1 and equal to or smaller than J) for modeling spatial characteristics of J (J is an integral number equal to or larger than 2) source signals that are present in a mixed manner (0091, calculating covariance matrix for spatial characteristics of target and non-target signals, see 0092-0101 for further calculation details)…  observation signal vectors based on observation signals acquired at I (I is an integral number equal to or larger than 2) different positions (0095, M microphones in an array).
	However the prior art of record does not teach or fairly suggest the limitations of “obtain a simultaneous decorrelation matrix P as a matrix including I (I is an integral number equal to or larger than 2) different generalized eigenvectors pi, ..., pi as column vectors satisfying piHR2pm = 0 (i and m are any integral numbers equal to or larger than 1 and equal to or smaller than I different from each other) for spatial covariance matrices Ri and R2 for modeling spatial characteristics of two source signals that are present in a mixed manner, or Hermitian transposition pH thereof, as a parameter for decorrelating components corresponding to two source signals for observation signal vectors based on observation signals acquired at I positions” when combined with each and every other limitation of the claim.  Therefore claim 7 contains allowable subject matter.

Claims 8-10 depend on and further limit claim 7 and therefore contain allowable subject matter as well.

Claim 17 contains similar limitations as claim 7 and therefore contain allowable subject matter as well.

Consider claim 11, the closest prior art of record, Taniguchi a signal analysis device (abstract) comprising: 
a memory (0118, RAM); and 
processing circuitry coupled to the memory (0118, CPU) and configured to: 
	use a spatial covariance matrix Rj (j is an integral number equal to or larger than 1 and equal to or smaller than J) for modeling spatial characteristics of J (J is an integral number equal to or larger than 2) source signals that are present in a 
	However the prior art of record does not teach or fairly suggest the limitations of “obtain a simultaneously decorrelated observation signal vector in which components corresponding to J source signals are decorrelated by assuming, for a spatial covariance matrix Rj (j is an integral number equal to or larger than 1 and equal to or smaller than J) for modeling spatial characteristics of J (J is an integral number equal to or larger than 2) source signals that are present in a mixed manner, a matrix P in which all PHRP become diagonal matrices as a simultaneous decorrelation matrix for decorrelating components corresponding to the J source signals for observation signal vectors based on observation signals acquired at I (I is an integral number equal to or larger than 2) different positions, and multiplying Hermitian transposition of the simultaneous decorrelation matrix by the observation signal vector.” when combined with each and every other limitation of the claim.  Therefore claim 11 contains allowable subject matter.

Claims 12 and 13 depend on and further limit claim 11 and therefore contain allowable subject matter as well.

Claim 18 contains similar limitations as claim 11 and therefore contain allowable subject matter as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US PAP 2019/0318757) also uses spatial covariance matrices for signal separation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655